         Case 2:17-cv-04133-NIQA Document 36 Filed 07/16/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DUILIO ANGELINI                                 :            CIVIL ACTION
           Plaintiff                             :
                                                 :            NO. 17-4133
                v.                               :
                                                 :
 U.S. FACILITIES, INC.                           :
             Defendant                           :

                                           ORDER

       AND NOW, this 16th day of July 2020, upon consideration of Defendant’s motion for

summary judgment, [ECF 32], Plaintiff’s response in opposition thereto, [ECF 33], and

Defendant’s reply, [ECF 34], it is hereby ORDERED that, for the reasons set forth in the

accompanying Memorandum Opinion, Defendant’s motion for summary judgment is

GRANTED, and JUDGMENT is entered in favor of Defendant U.S. Facilities, Inc. and against

Plaintiff Duilio Angelini with respect to Plaintiff’s age-discrimination claims at Counts III, IV,

and V and Plaintiff’s Whistleblower claims at Count VI.

       The Clerk of Court is directed to mark this case CLOSED.



                                             BY THE COURT:


                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
